internal_revenue_service number release date index number ------------------ -------------------------------------- ------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------- telephone number -------------------- refer reply to cc corp b01 plr-132809-18 date date legend distributing --------------------------------------------------------------- controlled -------------------------- corp1 corp2 corp3 corp4 corp5 statea stateb ---------------- ---------------------------------------- -------------------------------------- ---------------------------------- -------------------------------------------- --------- ----------- businessa ------------------------ businessb -------------- familya ------------------------- agencya ------------------------------------------------------ plr-132809-18 dear -------------- this letter responds to your letter dated date as supplemented by subsequent submissions requesting rulings on certain federal_income_tax consequences of the proposed transaction as defined below the information provided in that letter and in subsequent correspondence is summarize below this letter is issued pursuant to revproc_2017_52 2017_41_irb_283 regarding one or more covered transactions under sec_355 and sec_368 of the internal_revenue_code the code this office expresses no opinion as to any issue not specifically addressed by the rulings below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process this office has made no determination regarding whether the distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used primarily as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation or any predecessor or successor of the distributing_corporation or the controlled_corporation within the meaning of sec_1_355-8t see sec_355 and sec_1_355-7 summary of facts distributing a statea corporation is the common parent of an affiliated_group whose includible corporations join in filing a consolidated federal_income_tax return the distributing group distributing has one class of privately-held common_stock outstanding owned directly and indirectly by three generations of familya distributing wholly owns corp1 a statea corporation and controlled a stateb corporation corp1 wholly owns corp2 a statea corporation corp2 wholly owns corp3 and corp4 statea corporations plr-132809-18 corp3 wholly owns corp5 a statea corporation the distributing group is engaged in two businesses businessa and businessb businessa is conducted by distributing corp1 corp2 and corp3 businessb is conducted by controlled corp4 and corp5 the financial information submitted by distributing indicates that businessa and businessb each have had gross_receipts and operating_expenses representing an active trade_or_business for each of the past five years distributing intends to apply to agencya to change its business status for businessa the proposed transaction will allow distributing to meet certain regulatory requirements so that its application may be approved the proposed transaction to achieve the business_purpose described above the following series of steps are proposed i corp3 will distribute corp5 stock to corp2 ii corp2 will distribute corp4 and corp5 stock to corp1 iii corp1 will distribute corp4 and corp5 stock to distributing vi distributing will contribute corp4 and corp5 stock to controlled the contribution v distributing will distribute controlled stock to distributing shareholders the distributees pro_rata the distribution representations with respect to the distribution except as otherwise set forth below distributing has made all of the representations in sec_3 of the appendix to revproc_2017_52 2017_41_irb_283 distributing has made the following alternative representations representation sec_3 a a b a a a distributing has not made the following representations which do not apply to the proposed transaction representations plr-132809-18 ruling sec_1 the contribution followed by the distribution will qualify as a reorganization under sec_368 and distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset including each stock interest received from distributing in the contribution will be the same as the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period for each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any distributee upon receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing shares and the controlled shares in the hands of each distributee including any fractional share interest in controlled to which the distributee may be entitled immediately after the distribution will equal the aggregate basis of the distributing shares held by the distributee immediately before the distribution allocated between the shares of distributing and controlled in proportion to the fair_market_value of each immediately following the distribution in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled shares received by each distributee in the distribution including any fractional share interest in controlled to which the distributee may be entitled will include the holding_period of the distributing shares on which the distribution is made provided the distributing shares are held by the shareholder as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 following the distribution controlled will not be a successor of distributing for purposes of sec_1504 therefore controlled and its direct and indirect subsidiaries plr-132809-18 that are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be members of an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under any provision of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically addressed by this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _mark s jennings________________ mark s jennings senior technician reviewer branch office of associate chief_counsel corporate
